—In a proceeding pursuant to Lien Law § 19 (6) to discharge a mechanic’s lien, Maytal Construction Corp. appeals from a judgment of the Supreme Court, Suffolk County (Geiler, J.), entered July 9, 1991, which discharged the lien.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly searched the record (see, CPLR 409 [b]), and determined that the subject lien is premised on claims beyond the purview of the Lien Law (see, Matter of FCZ Corp. v Blais Deli, 135 AD2d 535). Summary discharge of the lien was therefore proper because it failed to comply with the requirements of Lien Law § 9 (see, Lien Law § 19 [6]; cf., Pascual v Greenleaf Park Land Co., 245 NY 294; 16 CarmodyWait 2d, NY Prac § 97:50). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.